NO. 12-19-00305-CR

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

DESMOND COLQUITT,                                       §       APPEAL FROM THE 217TH
APPELLANT

V.                                                      §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                §       ANGELINA COUNTY, TEXAS

                                       MEMORANDUM OPINION
                                           PER CURIAM
       Desmond Colquitt appeals his conviction for evading arrest with a motor vehicle.
Appellant’s counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S.
Ct. 1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969). We modify and affirm as modified.


                                                BACKGROUND
       Appellant was charged by indictment with evading arrest with a motor vehicle. 1 He
pleaded “guilty,” and the matter proceeded to a bench trial on punishment.
       At the punishment trial, Appellant admitted that he led a marked police unit on a chase
through a heavily populated area in Lufkin, ran multiple stop signs during the chase, and
ultimately crashed his vehicle into a sport utility vehicle. He claimed that he fled because he was
drinking, possessed an open container of alcohol, was scared and not thinking straight, and did
not want to go to jail. Appellant further admitted that he was previously convicted of two felony
offenses involving controlled substances and credit card abuse.



       1
           A third-degree felony. See TEX. PENAL CODE ANN. § 38.04(a), (b)(2)(A) (West 2016).
        Ultimately, the trial court assessed Appellant’s punishment at imprisonment for eight
years. This appeal followed.


                            ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
        Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel relates that he carefully and diligently studied the entire record and
formed an opinion that no issues exist to support an appeal. In compliance with High v. State,
573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978), Appellant’s brief contains a
professional evaluation of the record demonstrating why there are no arguable grounds to be
advanced. 2
        We have considered counsel’s brief and conducted our own independent review of the
record. Id. at 811. We find no reversible error.


                                             JUDGMENT ERROR
        In reviewing the record, we found an error in the written judgment. An appellate court
may reform a trial court’s judgment when it has the necessary data and information. TEX. R.
APP. P. 43.2(b); Banks v. State, 708 S.W.2d 460, 462 (Tex. Crim. App. 1986).
        Here, the record shows that Appellant was convicted of evading arrest or detention with a
motor vehicle. See TEX. PENAL CODE ANN. § 38.04(a), (b)(2)(A). However, the judgment states
that he was convicted of “EVADING ARREST OR DETENTION—ONE OR MORE PRIORS.”
See id. § 38.04(a), (b)(1). Having the necessary data and information, we conclude that the
judgment should be modified to reflect that Appellant was convicted of evading arrest or
detention with a motor vehicle. See TEX. R. APP. P. 43.2(b); Banks, 708 S.W.2d at 462.


                                                 CONCLUSION
        As required by Anders and Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.
1991), Appellant’s counsel has moved for leave to withdraw. See also In re Schulman, 252
S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding).                       We carried the motion for

         2
           In compliance with Kelly v. State, Appellant’s counsel provided him with a copy of the brief, notified
Appellant of his motion to withdraw as counsel, informed Appellant of his right to file a pro se response, and took
concrete measures to facilitate Appellant’s review of the appellate record. 436 S.W.3d 313, 319 (Tex. Crim. App.
2014). Appellant was given time to file his own brief. The time for filing such a brief expired and no pro se brief
was filed.


                                                        2
consideration with the merits. Having done so, we agree with Appellant’s counsel that the appeal
is wholly frivolous. Accordingly, we grant counsel’s motion for leave to withdraw. We modify
the trial court’s judgment to reflect that Appellant was convicted of evading arrest or detention
with a motor vehicle. We affirm the judgment as modified.
         Appellant’s counsel has a duty to, within five days of the date of this opinion, send a
copy of the opinion and judgment to Appellant and advise him of his right to file a petition for
discretionary review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35.
Should Appellant wish to seek review of this case by the Texas Court of Criminal Appeals, he
must either retain an attorney to file a petition for discretionary review on his behalf or he must
file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from either the date of this opinion or the date that the last timely motion for
rehearing was overruled by this court.                See TEX. R. APP. P. 68.2(a).   Any petition for
discretionary review must be filed with the Texas Court of Criminal Appeals. See TEX. R. APP.
P. 68.3(a). Any petition for discretionary review should comply with the requirements of Rule
68.4 of the Texas Rules of Appellate Procedure. See In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered September 9, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         SEPTEMBER 9, 2020


                                         NO. 12-19-00305-CR


                                      DESMOND COLQUITT,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 217th District Court
                        of Angelina County, Texas (Tr.Ct.No. 2018-0807)

                    THIS CAUSE came to be heard on the appellate record and the brief filed
herein, and the same being considered, because it is the opinion of this court that the judgment of
the court below should be modified and as modified, affirmed.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be modified to reflect that Appellant was convicted of evading arrest or
detention with a motor vehicle; in all other respects the judgment of the trial court is affirmed;
and that this decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.